             Case 3:17-cv-05084-VC Document 7 Filed 11/28/18 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                  OF CALIFORNIA NORTHERN DISTRICT (SAN FRANCISCO)

Catherine S. Cryan
                                            Case No: 3:17-cv-05084-VC
     Plaintiff,
                                            Judge Vince Chhabria

                                            NOTICE OF CHANGE IN COUNSEL
v.
                                            James Griffin O'Brien
                                            O'Brien Law, LLC
Monsanto Company,                           3763 Sulphur Spring Road
                                            Ottawa Hills, OH 43606
                                            (419) 930-6401
     Defendants.                            Fax: (419) 930-6401
                                            Email: jim@obrien.law
                                            Counsel for Plaintiff

                                            David W. Zoll
                                            Zoll & Kranz, LLC
                                            Ste. 100
                                            6620 Central Avenue
                                            Toledo, OH 43617
                                            419-841-9623
                                            Fax: 419-841-9719
                                            Email: david@toledolaw.com
                                            Counsel for Plaintiff


                           NOTICE OF CHANGE IN COUNSEL

         PLEASE TAKE NOTICE that, pursuant to Local Rule 5-1(c)(2), Attorney David W. Zoll

 of Zoll & Kranz, LLC hereby withdraws as counsel of record for the Plaintiff, Catherine Cryan.

 James O’Brien of O’Brien Law, LLC shall continue to serve as counsel for Plaintiff Catherine

 Cryan. It is therefore requested that David W. Zoll be removed from any further notice on the

 above case.
           Case 3:17-cv-05084-VC Document 7 Filed 11/28/18 Page 2 of 2



       Notice was given to the Plaintiff reasonably in advance and the Plaintiff has consented to

Mr. Zoll’s withdrawal. Plaintiff has also elected in writing to continue to be represented by Mr.

O’Brien.

November 28, 2018

                                                             Respectfully Submitted,

                                                             /s/ David W. Zoll
                                                             David W. Zoll (OH0008548)
                                                             Zoll & Kranz, LLC
                                                             6620 Central Avenue Ste. 100
                                                             Toledo, OH 43617
                                                             419-841-9623
                                                             Fax: 419-841-9719
                                                             Email: avid@toledolaw.com
                                                             Counsel for Plaintiff


                                CERTIFICATE OF SERVICE

I certify that on this 28th day of November 2018, a copy of the foregoing Notice of Change in
Counsel was filed electronically. Notice of this filing will be sent by operation of the Court’s
electronic filing systems to all parties indicated on the electronic filing receipt and parties may
access this filing through the Court’s system.

                                                             /s/ David W. Zoll
                                                             David W. Zoll (OH0008548)
                                                             Zoll & Kranz, LLC
                                                             6620 Central Avenue Ste. 100
                                                             Toledo, OH 43617
                                                             419-841-9623
                                                             Fax: 419-841-9719
                                                             Email: avid@toledolaw.com
                                                             Counsel for Plaintiff




                                                 2
